IN THE
                          TENTH COURT OF APPEALS

                                No. 10-14-00011-CV

VICKI MCPHERSON AND TIMOTHY MCPHERSON,
                                 Appellants
v.

TEXAS FOREST SERVICE,
                                                           Appellee


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 13-001728-CV-85


                                      ORDER


       This appeal was referred to mediation on July 31, 2014. We have received notice

from the mediator that although the parties did not settle on the day of mediation, they

agreed to entertain a proposal by the mediator. The parties were given three weeks to

respond to the mediator’s proposal.

       Accordingly, the Court extends the time to conduct mediation to 28 days from

the date of this order.
       The parties are again reminded that all other provisions of the order referring the

appeal to mediation, dated July 31, 2014, remain in effect.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediation extended
Order issued and filed October 30, 2014




McPherson v. Texas Forest Service                                                   Page 2